418 F.2d 1250
UNITED STATES of America, Plaintiff-Appellee,v.A. T. GARRETT, W. D. Walters, and J. B. McDaniel,Defendants-Appellants.
No. 27436.
United States Court of Appeals Fifth Circuit.
Dec. 2, 1969.

J. R. Goldthwaite, Jr., Adair, Goldthwaite, Stanford & Daniel, Atlanta, Ga., Plato E. Papps, Louis P. Poulton, Washington, D.C., for appellants.
John W. Stokes, Jr., U.S. Atty., Slaton Clemmons, Asst. U.S. Atty., Atlanta, Ga., Jonathan Howe, Atty., Legal Division Federal Aviation Agency, for appellee.
Before TUTTLE, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
On January 10, 1969, the District Court for the Northern District of Georgia imposed upon the appellants a civil penalty of one hundred dollars each.  296 F.Supp. 1302.


2
Upon consideration of the record, briefs, and argument of counsel we are of the opinion that the judgment of the District Court should be affirmed.


3
Affirmed.